Exhibit 10.14

Execution Version

SUPPLEMENT NO. 1 TO AMENDED AND RESTATED MASTER GUARANTEE AGREEMENT

SUPPLEMENT NO. 1 dated as of February 9, 2016 to the Amended and Restated Master
Guarantee Agreement dated as of November 25, 2013 (as amended, supplemented or
otherwise modified from time to time, the “Guarantee Agreement”), among
ENDURANCE INTERNATIONAL GROUP HOLDINGS, INC., (“Holdings”), EIG INVESTORS CORP.
(the “Borrower”), the subsidiaries of Holdings party thereto (Holdings, the
Borrower and such subsidiaries being collectively referred to as the
“Guarantors”) and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative
Agent (in such capacity, the “Administrative Agent”).

A. Reference is made to (a) the Third Amended and Restated Credit Agreement
dated of even date with the Guarantee Agreement (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Holdings,
Borrower, the Lenders party thereto and the Administrative Agent and (b) the
Guarantee Agreement.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Guarantee
Agreement, as applicable.

C. The original Guarantors entered into the Guarantee Agreement in order to
induce the Lenders and the Issuing Banks to extend credit to the Borrower.
Section 5.13 of the Guarantee Agreement provides that additional Persons may
become Guarantors under the Guarantee Agreement by execution and delivery of an
instrument in the form of this instrument (the “Supplement”). The undersigned
Persons (the “New Guarantors”) are executing this Supplement to become
Guarantors under the Guarantee Agreement in order to induce the Lenders and the
Issuing Banks to make additional extensions of credit under the Credit Agreement
and as consideration for such extensions of credit previously issued.

Accordingly, the Administrative Agent and the New Guarantors agree as follows:

SECTION 1. In accordance with Section 5.13 of the Guarantee Agreement, the New
Guarantors by their signature below become Guarantors under the Guarantee
Agreement with the same force and effect as if originally named therein as
Guarantors, and each New Guarantor hereby agrees to all the terms and provisions
of the Guarantee Agreement applicable to it as a Guarantor thereunder. Each
reference to the “Guarantors” in the Guarantee Agreement shall be deemed to
include the New Guarantors. The Guarantee Agreement is hereby incorporated
herein by reference.

SECTION 2. Each New Guarantor represents and warrants to the Administrative
Agent and the other Guaranteed Parties that (a) the execution, delivery and
performance by such New Guarantor of this Supplement have been duly authorized
by all necessary corporate or other action and, if required, action by the
holders of such New Guarantor’s Equity Interests, and that this Supplement has
been duly executed and delivered by such New Guarantor and constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law, and (b) all representations and warranties set forth in the
Credit Agreement as to such New Guarantor are true and correct in all material
respects as of the date hereof; provided that, to the extent such
representations and warranties specifically refer to an earlier date, they are
true and correct in all material respects as of such earlier date; provided,
further that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language is true and correct
in all respects.



--------------------------------------------------------------------------------

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original but all of which when taken together shall constitute a single
contract. Delivery of an executed signature page to this Supplement by facsimile
or other electronic transmission shall be effective as delivery of a manually
signed counterpart of this Supplement. This Supplement shall become effective as
to each New Guarantor when a counterpart hereof executed on behalf of such New
Guarantor shall have been delivered to the Administrative Agent and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon such New Guarantor and the
Administrative Agent and their respective permitted successors and assigns, and
shall inure to the benefit of such New Guarantor, the Administrative Agent and
the other Guaranteed Parties and their respective successors and assigns, except
that such New Guarantor shall not have the right to assign or transfer its
rights or obligations hereunder or any interest herein (and any such assignment
or transfer shall be void) except as expressly provided in this Supplement, the
Guarantee Agreement and the Credit Agreement.

SECTION 4. Except as expressly supplemented hereby, the Guarantee Agreement
shall remain in full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Guarantee Agreement.

SECTION 8. The New Guarantors agree to reimburse the Administrative Agent for
its fees and expenses incurred hereunder and under the Guarantee Agreement as
provided in Section 9.03(a) of the Credit Agreement; provided that each
reference therein to the “Borrower” shall be deemed to be a reference to “the
New Guarantors.”

SECTION 9. Constant Contact, Inc. hereby represents and warrants that it is a
corporation duly incorporated under the law of the state of Delaware.
SinglePlatform, LLC hereby represents and warrants that it is a limited
liability company duly formed under the law of the state of Delaware. CardStar,
Inc. hereby represents and warrants that it is a corporation duly incorporated
under the law of the state of Delaware. CardStar Publishing, LLC hereby
represents and warrants that it is a limited liability company duly formed under
the law of the District of Columbia.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantors and the Administrative Agent have duly
executed this Supplement No. 1 to the Amended and Restated Master Guarantee
Agreement as of the day and year first above written.

 

CONSTANT CONTACT, INC.

SINGLEPLATFORM, LLC

CARDSTAR, INC.,

as New Guarantors

By:   /s/ Hari Ravichandran   Name:  Hari Ravichandran   Title:    Chief
Executive Officer and President

CARDSTAR PUBLISHING, LLC

By: CARDSTAR, INC., its sole member

By:   /s/ Hari Ravichandran   Name: Hari Ravichandran   Title: Chief Executive
Officer and President

 

[Supplement No. 1 to Amended and Restated Guarantee Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent, on behalf of
itself and the other Guaranteed Parties By   /s/ Robert Hetu   Name: Robert Hetu
  Title: Authorized Signatory By   /s/ Warren Van Heyst   Name: Warren Van Heyst
  Title: Authorized Signatory

 

[Supplement No. 1 to Amended and Restated Guarantee Agreement]